Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 10/12/20. 
Claim 1 is amended
No claims are cancelled
No claims are added
Claims 1-15 are pending

Claim Objections

Dependent Claims 8-12 are objected to as being dependent upon a rejected base independent claims 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicants arguments related to claims 8-12 on pages 13-16 of applicants remarks are persuasive, as such, the dependent claims have not been rejected below.

101 Rejection Withdrawn
Claims 1-15 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the amended claims integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siig; Ole et al. (US 2014/0058775), further in view of Martin; Dana Burrows et al. (US 2016/0048788) and Gneiser et al. ((NPL reference attached) Pub. Date: November 23, 2010, Title: Valuation of online social networks taking into account users’ interconnectedness, Published by: Springer-Verlag. Inf Syst E-Bus Manage (2012) 10:61–84), and Elad; Joseph B. et al. (US 2008/0281915).

As per claim 1: Siig shows:
A computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities ([0011]: supply chain graphs), the system comprising: 
a computing device having a processor in electrical communication with a memory, the memory adapted to store data and instructions for executing by the processor ([0018]-[0020]); 
Regarding the claim limitations below:
“a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data, a set of nodes, and a set of edges”
Even though Siig shows supply chain graphs ([0011], [0031], [0044], [0049], [0051]-[0052], [0066]-[0069], claims 16 and 44). FIG. 30 and [0051]: shows a graph that has nodes and edges. However, Siig does not show a “graph database” as is recited in the claim.
Martin shows “a graph database ([0089]-[0090]: shows a graph database, [0138]: graph database, [0162], [0175]-[0177], [0194], [0206]) using graph structures for semantic queries and accessible by the computing device ([0049]: semantic database design, [0050], [0132]-[0138]: querying DBMS, [0119]-[0122], [0144]-[0157]: searching) and having stored therein a first data set comprising supply relations data ([0135]: the data in the logistics chain performance; and the “tiers” of suppliers, [0136]: potential financial impact on all or part of the supply and/or logistics chain, and a number of supply and/or logistics chain sites affected, [0137]: shows relational data), a set of nodes ([0034], [0101], [0116) and a set of edges (FIG. 18, and line #1828 would be an “edge” between nodes, also see [0164], Figs. 4 and 17)”
Reference Martin and Reference Siig are analogous prior art to the claimed invention because both primary reference and secondary reference are related to supply chain management and contain supply chain graphs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.
Further, regarding the claim limitations below:
“wherein each node represents a company and comprises a set of attributes related to the company, the set of attributes including two or more of: business sector, credit risk score, risk score, company name, and closeness centrality score”
Siig shows:
“wherein each node represents a company and comprises a set of attributes related to the company (Fig. 30 and [0051]: shows a graph that has nodes and edges), the set of attributes including two or more of: 
business sector ([0034]: shows company attributes including current and historical market prices, [0043]: company reports, [0048]: company news, [0049]: company products, [0053]: company raw material demand and supply), credit risk score, risk score ([0050]: risk scores, [0066]: risk scoring), company name (Fig. 8, 9 “Name” column in both figures) and…..”
Regarding the claim limitation above “…..closeness centrality score”. 
Siig shows in [0014]: forecasting based on relationship importance, [0020]: forecasting based on set of information and it’s relationships, [0034]-[0043], [0045], [0052]-[0058], [0064]-[0070].
Martin shows “closeness centrality” in [0116]: where shipping or freight services are related to business sector. [0162]: FIGS. 15A-C and 16A-B, is a tree-type structure with nodes and node connecting branches. Each node represents an object or item, including without limitation a tier 1-4 enterprise, tier 1-4 enterprise site, part, component, product, person, shipment enterprise or freight carrier, shipment, customer, route, "BOM" for requirement or specification of bill of materials, "Event" for an event associated with an event card 504, "SCE" for a supply chain event, "CSMP" for certified supply chain management professional, BSI.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.
However, neither Siig nor Martin show a score for the closeness centrality, and as such, neither references explicitly shows “…..closeness centrality score”.
Gneiser shows “…..closeness centrality score” see at least on page 72-73, Fig. 3, 4.2.2-4.2.3, “Betweeness Centrality”, “Closeness Centrality”, and interconnectedness score. 
Reference Gneiser and Reference Siig/ Martin are analogous prior art to the claimed invention because references are related to network management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gneiser in the system of Siig/ Martin, in order to provide for a network management system users not only interact with direct contacts, but also have significant exposure to users ‘‘that are 2 or more hops away’’. Thus, a connection to a user with many contacts is more valuable than to a user with only one or no further contact (Kiss and Bichler 2008). Hence, the interconnectedness of a user’s direct contacts (i.e. his or her indirect contacts) has to be considered when quantifying the user’s interconnectedness as taught by Reference Gneiser (see at least in pg. 70, under “R.1 [Consideration of direct contacts]”) so that the process of managing networks can be made more efficient and effective.

Siig shows:
wherein each edge represents a directed supply relationship pointing from a supplier to a customer and directly relates items stored in the graph database (Fig. 30 and [0051]: shows a graph that has nodes and edges); 
wherein the supply relations data is at least in part derived from a set of source data in electronic form and representing textual content comprising potential relation and risk phrases and/or numeric data ([0014]: forecasting based on relationship importance, [0020]: forecasting based on set of information and it’s relationships, [0034]-[0043]: news and other data, [0045], [0052]-[0058], [0064]-[0070]); 

Regarding the claim limitations below:
“a set of application programming interfaces (APIs), each API in the set of APIs adapted to execute an associated algorithm having a set of input parameters on the graph database and return a structured file of a type associated with the API, the structured file comprising a header and a set of block types adapted to store a set of results of the execution of the associated algorithm on the graph database”
Siig shows parts of the claim limitation above, like the input parameters and graph databases, Siig does not show APIs and as such does not show the claim limitations above. 
Martin shows inputs and input parameters in [0047], [0222]-[0223] and graph in [0049], [0089]-[0090]: graph database analyzer and graph database generator, [0162]: graph data structures. [0177]: shows input from the graph database analyzer. Martin also shows an API as is recited in the claim above in [0133]. Martin also shows “algorithm having a set of input parameters on the graph database and return a structured file of a type associated with the API, the structured file comprising a header and a set of block types adapted to store a set of results of the execution of the associated algorithm on the graph database” (at least in [0177]: the analyzer 500 receives input from the graph database analyzer 528 (discussed below) regarding its traversal of the corresponding graph database for the selected supply and/or logistics chain.  The graph database analyzer 528 maps the impacted sites and shipments against the parts, components, and/or products produced or supplied by the impacted sites or carried by the impacted shipments to determine impact information, such as a degree of impact on each site, shipment, part, component and product and/or a severity or risk associated with the overall impact of the event on the selected supply and/or logistics chain.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.

Regarding the claim limitations below:
“a risk scoring module adapted to access, via the set of APIs using at least one graph query language comprising a set of callable commands, the first data set data from the graph database as provided by the set of APIs in the structured file, generate a set of scores related to the first data set, and store the set of scores in the graph database, wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes”
Siig shows in [0050], [0066] show risk scoring. However, Siig does not show ranking of the scores and as such does not show “wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes”. 
Martin shows ranking of the scores and as such shows “wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes” ([0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.
Further, Siig and Martin do not show “query language”. However, Elad shows the limitation in claim 25.  
Reference Elad and Reference Siig are analogous prior art to the claimed invention because both primary reference and secondary reference are related to network management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Elad in the system of Siig, in order to provide for a system that allows a representation which promotes the interoperability and extensibility of the system as taught by Reference Elad (see at least in [0174]) so that the process of managing networks can be made more efficient and effective.

Regarding the claim limitations below:
“a supply graph generator adapted to access the first data set and the set of scores stored in the graph database and generate for presentation at a remote user computing device a directed graph comprising a plurality of interconnected nodes and edges representing a network of supply chain related entities”
Siig shows in Fig. 30 and [0051]: shows a graph that has nodes and edges. However, Siig does not show ranking of the scores and as such does not show “wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes”. 
Martin shows ranking of the scores and as such shows “wherein the risk scoring module generates the set of scores using both direct and transitive risk propagation along a plurality of nodes” ([0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.

As per claim 4: Regarding the claim limitations below:
wherein the graph database is a Resource Description Framework (RDF) database and supply relations data is stored in a RDF triple format and is used to populate the graph database.
Siig in view of Martin and Gneiser does not show “RDF”. However, Elad shows “RDF” at least in [0174].
Reference Elad and Reference Siig are analogous prior art to the claimed invention because both primary reference and secondary reference are related to network management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Elad in the system of Siig, in order to provide for a system that allows a representation which promotes the interoperability and extensibility of the system as taught by Reference Elad (see at least in [0174]) so that the process of managing networks can be made more efficient and effective.

As per claim 5: Siig shows:
further comprising a supply relations search and analytics engine adapted to automatically identify and extract supply relations data from the set of source data and to store the extracted supply relations data in the graph database, the extracted supply relations data comprising supplier/customer pairs, and wherein the supply relations search and analytics engine is adapted to automatically update the first data set on a continuing basis as additional supply relations data is extracted from additional source data (Martin [0134]: shows updating, [0135]: current market, and supply relationship, [0146]: shows updating).

As per claim 6: Siig shows:
wherein the graph database is from the group consisting of: neo4j, Gephi, AllegroGraph, ArangoDB, Blazegraph, Cayley, DGraph, DataStax, SAP Hana, Oracle Spatial and Graph, OpenLink Virtuoso, Sparksee, Graphbase, gStore, InfiniteGraph, JanusGraph, MarkLogicSqrrl Enterprise, Teradata Aster, TigerGraph, Resource Description Framework (RDF) database ([0050]), and Microsoft SQL Server.
Further, Martin shows SQL in ([0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.
Siig in view of Martin and Gneiser does not show “RDF”. However, Elad shows “RDF” at least in [0174].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Elad in the system of Siig, in order to provide for a system that allows a representation which promotes the interoperability and extensibility of the system as taught by Reference Elad (see at least in [0174]) so that the process of managing networks can be made more efficient and effective.

As per claim 7: Siig shows:
further comprising: 
an entity-risk relation classifier adapted to identify and extract entity-risk relations from the set of source data, the entity-risk relation classifier comprising ([0010]-[0014], [0034]-[0041]): 
a risk tagger adapted to identify in the set of source data a set of risk candidates based on the set of risk types (Fig. 9, #904); and 
an entity tagger adapted to identify mentions of entity names in the set of source data (Figs. 8 and 9 “Name” columns); 
wherein the entity-risk relation classifier maps the identified set of risk types to the identified entity names ([0043], [0050]).

As per claim 13: 
Regarding the claim limitations below:
“further comprising a supply relations search and analytics engine adapted to automatically identify and extract supply relations data from the set of source data and to store the extracted supply relations data in the graph database, and wherein the supply relations search and analytics engine comprises a machine learning module and is further adapted to automatically identify and extract supply relations data based on the following model: 
a) identify company names appearing in a document ; 
b) parse documents into word sentences; 
c) identify and select candidate word sentences that contain two company names and a predefined relation-indicating pattern; and 
d) label company names appearing in the candidate word sentences as one of supplier, customer or neither.”
Prior art Siig shows in [0066] – processed text; [0069] – derive insight from …corpus of data; [0085] – machine learning. Prior art Siig does not show querying or searching data, as such Siig does not show the above limitations. However, Martin shows the above limitations at least in ([0049]: semantic database design, [0050], [0132]-[0138]: querying DBMS, [0119]-[0122], [0144]-[0157]: searching).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.

As per claim 14: 
Further Siig does not show:
“wherein the relation-indicating pattern is based on a set of indicative n-grams and variations of the indicative n-grams associated with relation-indicating words.”
Martin shows the above limitations at least ([0137]: shows relational data). Siig in view of Martin and Gneiser does not show “n-gram”. However, Elad shows “n-gram” at least in [0176].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Elad in the system of Siig, in order to provide for a system that allows a representation which promotes the interoperability and extensibility of the system as taught by Reference Elad (see at least in [0174]) so that the process of managing networks can be made more efficient and effective.

As per claim 15: Siig shows:
wherein the set of source data received comprises one or more of: 
an indexed search; 
a news archive ([0034]-[0043]); 
a news feed ([0034]-[0043]); 
structured data sets; 
unstructured data sets; 
social media content; 
regulatory filings Bills of lading; 
Customs forms/data; 
Procurement data bases; and 
Enterprise Resource Planning (ERP) systems.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siig; Ole et al. (US 2014/0058775), further in view of Martin; Dana Burrows et al. (US 2016/0048788), Gneiser et al. ((NPL reference attached) Pub. Date: November 23, 2010, Title: Valuation of online social networks taking into account users’ interconnectedness, Published by: Springer-Verlag. Inf Syst E-Bus Manage (2012) 10:61–84), and Schultz; Craig A. et al. (US 2015/0381649).

As per claim 2: 
Siig and Martin do not show “cyclic or acyclic graph”. However, Schultz shows “cyclic or acyclic graph” ([0165]). As such, Schultz shows the following claim:
“wherein the supply graph generator is adapted to generate for presentation at a remote user computing device at least one of: 
1) a cyclic graph; and 
2) a directed acyclic graph (DAG).”
Reference Schultz and Reference Siig are analogous prior art to the claimed invention because both primary reference and secondary references are related to risk prediction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Schultz in the system of Siig, in order to provide for a system that allows an event segment has the probability that the underlying event will occur over the time span of analysis together with the probability distribution for the associated time of event occurrence (event time) as taught by Reference Schultz (see at least in [0165]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siig; Ole et al. (US 2014/0058775), further in view of Martin; Dana Burrows et al. (US 2016/0048788), Gneiser et al. ((NPL reference attached) Pub. Date: November 23, 2010, Title: Valuation of online social networks taking into account users’ interconnectedness, Published by: Springer-Verlag. Inf Syst E-Bus Manage (2012) 10:61–84) and Fischer; Randal B. (US 2013/0262331).

As per claim 3: 
Siig and Martin do not show “Cypher Query Language or SPARQL query language”. However, Fischer shows “Cypher Query Language or SPARQL query language” ([0043]). As such, Fischer shows the following claim:
“wherein the graph database is adapted for use with one of Cypher Query Language or SPARQL query language.”
Reference Fischer and Reference Siig are analogous prior art to the claimed invention because both primary reference and secondary references are related to risk prediction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Fischer in the system of Siig, in order to provide for a system that allows system users, stakeholders and others to access such bound data--pertaining to the life of the material instance as it traverses (or has traversed) a Sequential Chain--and to view such data, as a function of query operations as taught by Reference Fischer (see at least in [0043]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.


Response to Arguments
	Applicant’s arguments about prior art are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.
Applicant’s Argument #1
Applicants argue on page(s) 11-17 of applicants remarks that the amended claims are not shown by prior art (see applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below:
“a set of application programming interfaces (APIs), each API in the set of APIs adapted to execute an associated algorithm having a set of input parameters on the graph database and return a structured file of a type associated with the API”
Siig shows parts of the claim limitation above, like the input parameters and graph databases, Siig does not show APIs and as such does not show the claim limitations above. 
Martin shows inputs and input parameters in [0047], [0222]-[0223] and graph in [0049], [0089]-[0090]: graph database analyzer and graph database generator, [0162]: graph data structures. [0177]: shows input from the graph database analyzer. Martin also shows an API as is recited in the claim above in [0133].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Martin in the system of Siig, in order to provide for a network management system that can display to a user information representing risk and/or impact associated with an event disrupting the network as taught by Reference Martin (see at least in [0006]) so that the process of managing supply chain processes and intelligence can be made more efficient and effective.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Ben Mahmoud. A Risk Propagation Based Quantitative Assessment Methodology for Network Security – Aeronautical Network Case Study. 2011 Conference on Network and Information Systems Security. 2011 Conference on Network and Information Systems Security (Page(s): 1-9).
Foreign Reference:
EP 3249588 A1. SHENOY GIRISH B. This reference discusses identify and assess risk in a supply chain network.  The systems and methods create a visual model of a supply chain network, which includes: (i) logical stations graphically representing the physical sites in the supply chain network, and (ii) logical transits graphically representing the transportation of materials between the represented physical sites.  For each given logical station, the systems and methods identify risk values for risk categories associated with the physical site.  The systems and methods identify the risk values based on physical conditions related to: (a) the physical site represented by the given logical station, (b) each physical site represented by a logical station positioned in a downstream supply chain path to the given logical station, and (c) each transportation represented by a logical transit positioned in the downstream supply chain path.  The systems and methods generate dynamic graphical indications comparing the identified risk values for the risk categories and total risk values for the represented physical sites and transportations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624